UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2492



CLARENCE BRITT,

                                              Plaintiff - Appellant,

          versus


PERRY WHITEHEAD MARTIN, SR.; JACK BENJAMIN
CRAWLEY, JR.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-97-1007-5-H)


Submitted:   February 11, 1999         Decided:     February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Britt, Appellant Pro Se.     Kenneth Ray Wooten, WARD &
SMITH, P.A., New Bern, North Carolina; Jack Benjamin Crawley, Jr.,
LAW OFFICES OF JACK B. CRAWLEY, JR., Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Britt appeals the district court’s orders dismissing

his civil diversity complaint as time-barred and denying his motion

for reconsideration.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See Britt v. Martin,

No. CA-97-1007-5-H (E.D.N.C. June 30; Sept. 10, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2